Citation Nr: 1435754	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-02 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the reduction in rating for a right knee disability from 40 percent to 30 percent disabling was proper.  

2.  Entitlement to a rating in excess of 40 percent for a right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1971 to April 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board previously remanded the appeal in February 2012.

The Board recognizes that it has recharacterized the issue on appeal.  Previously, the Board treated the matter as one of entitlement to a rating in excess of 30 percent for a right knee disability, rather than one of reduction.  Based on the discussion contained in the Reasons and Bases section below, the Board has determined that the post-convalescence rating of 30 percent was actually a reduction in rating from the pre-surgery 40 percent rating.  The Veteran has recognized this from the outset, as he asserted in his June 2008 notice of disagreement and his January 2009 VA Form 9 appeal that the RO improperly reduced his benefits.  

The electronic claims file Virtual VA contains relevant documents, to include the Veteran's representative's appellate brief.  The Veterans Benefits Management System currently contains no documents regarding this appeal.  

The issues of entitlement to a rating in excess of 40 percent for a right knee disability, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the Veteran's right knee surgery and period of post-surgical convalescence, his right knee disability was rated at 40 percent disabling.  

2.  Following the Veteran's claim for post-surgical convalescence, which was granted, the RO did not submit to him a proposed reduction of his pre-surgery 40 percent rating, but rather instituted a reduced, 30 percent rating, without following the procedural guidelines described in 38 C.F.R. § 3.105(e) and (i).

CONCLUSION OF LAW

The reduction contained in the June 2008 rating decision that provided a 30 percent rating for a right knee disability, effective March 1, 2008 following a period of convalescence, was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was originally granted service connection for a right knee disability effective in April 1973, and assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1973).  In a September 2003 rating decision, the Veteran was granted an increased, 40 percent rating, under 38 C.F.R. § 4.71a, Diagnostic Code 5259-5262 (2013), effective in June 2003.  The Veteran underwent a total knee replacement in January 2007, following which, in February 2007, he requested a temporary total convalescent rating.  See 38 C.F.R. § 4.30 (2013).  The RO granted a 100 percent convalescent rating in its June 2007 rating decision, for the period of January 29, 2007 through February 29, 2008.  Effective March 1, 2008, the RO assigned a 30 percent rating, the minimum applicable rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 (applying to knee replacements).  

Typically, when the period of convalescence ends, "[a] reduction in the total rating will not be subject to [38 C.F.R.] § 3.105(e)."  38 C.F.R. § 4.30.  In the present case, however, the issue presented is not the propriety of the reduction from the temporary total rating to the 30 percent rating, beginning March 1, 2008.  Rather, the issue is whether the reduction from the pre-surgery 40 percent rating, to the post-convalescence 30 percent rating, is appropriate.  As the Veteran had been rated at 40 percent disabled prior to his surgery, he was entitled to the procedural protections provided under 38 C.F.R. § 3.105(e) and (i) for any reduction in disability rating below that 40 percent rate.  A proposed rating decision must be presented to the Veteran setting forth the relevant facts and reasons for reduction.  38 C.F.R. § 3.105(e).  The Veteran also must be informed of the opportunity for a predetermination hearing, if such is requested within 30 days of the notice of the proposed reduction.  If a hearing is timely requested, no reduction may take place until the hearing is held.  38 C.F.R. § 3.105(i).  The RO did not follow these regulatory guidelines in reducing the Veteran's rating.

Because the RO failed to observe the procedural protections related to reductions in ratings, the decision to reduce the Veteran's disability rating to 30 percent is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).


ORDER

The pre-surgery 40 percent rating for a right knee disability is restored, effective March 1, 2008.


REMAND

As noted in the Introduction, this matter was previously treated solely as one for an increased rating, despite the Veteran's repeated contentions that he disagreed with the reduction in his right knee disability rating.  As such, the factual premises underlying his ongoing appeal have changed via this decision, and to adjudicate a claim for entitlement to a rating in excess of 40 percent for a right knee disability at this time could raise unnecessary procedural due process issues.  Additionally, it has been over 2 years since the last examination and the Veteran has consistently argued that the prior examination did not adequate address his disability.  

The appropriateness of the Board's actions in remanding the claim for a higher rating for the right knee disability is further supported by the fact that the Veteran's appeal presents an inferred claim of entitlement to a total disability rating based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran currently maintains a 40 percent disability rating, and thus does not meet the criteria for consideration of TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a) (2013).  He may warrant TDIU on an extraschedular basis, but the Board cannot make such a determination in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (providing that the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation and Pension if such consideration is warranted).  The claim must therefore be remanded for such a referral.

Considering that further development will be necessary with respect to the Veteran's claim for TDIU, such development may provide additional evidence that would be highly relevant to the extent of the right knee disability.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (holding that development for a claim of TDIU may affect the issue of whether referral of an increased rating claim on an extraschedular basis under 38 C.F.R. § 3.321(b) is warranted).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the effect of his service-connected right knee disability on his employability and the severity of the disability in general.  The entire paper and electronic claims folder and this remand, must be made available for the examiner to review, and the ensuing report should indicate that such a review occurred.  

In accordance with the latest worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent history, current complaints, and the nature and extent of any disability.  The examiner is requested to provide a detailed explanation of the functional impairment caused by the service connected right knee disability.  The discussion should include daily limitations that are demonstrated and any that are made worse following exertion.  In providing the requested opinion, the examiner must consider the degree of interference with the capacity for employment caused solely by the Veteran's service-connected disability, as distinguished from any nonservice-connected disabilities.  The requested opinion must also take into consideration the relevant employment and educational history.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  With respect to the claim of entitlement to a TDIU, the readjudication must include consideration of whether referral to the Director for extraschedular consideration is warranted.  Consideration should also be given to whether a social and industrial study or a vocational rehabilitation assessment should be obtained.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


